UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7898


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTONIO LAMAR COOPER,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:14-cr-00083-GJH-1)


Submitted: March 31, 2021                                         Decided: April 14, 2021


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Lamar Cooper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Lamar Cooper appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). Upon review of the record, we

conclude that the district court did not abuse its discretion in denying the motion. See

United States v. Kibble, ___ F.3d ___, ___, No. 20-7009, 2021 WL 1216543, at *2 (4th

Cir. Apr. 1, 2021) (stating standard of review). Accordingly, we deny Cooper’s motion to

vacate the district court’s order and we affirm for the reasons stated by the district court.

United States v. Cooper, No. 8:14-cr-00083-GJH-1 (D. Md. Nov. 30, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2